Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Election/Restrictions	
Applicant’s election without traverse of Invention II corresponding to claims 1, 3-6, 9-13, and 15 in the reply filed on 30 August 2022 is acknowledged. Claims 2, 7-8, and 14 are withdrawn.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 2 recites, “a sheet material therein and having”. This recitation should be amended as follows – a sheet material in the dispenser housing, and the dispenser housing having –.
Claim 1 at line 4 recites, “within the dispenser housing, and including a feed roller body”. Either the comma in this recitation should be deleted, or the phrase – the feed roller – should be inserted between “and” and “including”.
Claim 1 at line 7 recites, “arranged adjacent feed roller body”. This recitation should be amended as follows – arranged adjacent the feed roller body –.
Claim 1 at line 10 recites, “a cutting assembly including a cutter blade configured to move”. This recitation should be amended as follows – a cutting assembly including a cutter blade, the cutter blade configured to move –.
Claim 4 at line 4 recites, “each opening”. This recitation should read – each of the openings –.
Claim 5 at each of lines 2 and 4 recites, “each opening”. Each of these recitations should read – each of the openings –.
Claim 5 at line 4 recites, “with the non-rotating area”. The claim requires that each of the plurality of openings includes a non-rotating area, so this recitation should not refer to the non-rotating area in the singular. Instead, this recitation should refer to the non-rotating areas in the plural.
Claim 9 at line 8 recites, “the feed roller body, and configured”. The comma in this recitation should be deleted, or the phrase -- the engagement portion -- should be inserted between “and” and “configured”.
Claim 9 at lines 13-14 recites, “when movement of the feed roller is in an opposing direction is initiated”. This should be amended either as – when movement of the feed roller is in an opposing direction 
Claim 11 recites, “each opening” multiple times. Each such recitation should read – each of the openings –.
Claim 11 at line 5 recites, “the plurality of rollers, and a non-rotating area”. This recitation should be amended to clarify the structure that includes the non-rotating area, such as by amending the recitation as follows – the plurality of rollers, and the inner elastic bracket defining a non-rotating area –.
Claim 11 at the second to last line recites, “engagement of the plurality of rollers with the non-rotating area”. This recitation should not refer to the non-rotating area in the singular because the plurality of rollers do not engage a single non-rotating area. Instead, this recitation should refer to the non-rotating areas in the plural.
Claim 13 should be amended to more clearly describe that the cutting assembly includes the movable support, rather than the dispenser including the movable support consistent with the present specification (see paragraph 69, e.g.). The examiner suggests amending the claim to recite – The dispenser of claim 9, further comprising a cutting assembly, the cutting assembly including a cutting blade and a movable support, the movable support connected to the cutting blade –.
Claim 15 recites that the one or more pressing rollers are “configured to engage the sheet material therebetween”. In view of the present specification, it is clear that “therebetween” refers to between the pressing roller(s) and the feed roller body, as opposed to referring to between the one or more pressing rollers (such as between two of the pressing rollers). The claim should recite that – the one or more pressing rollers and the feed roller body are configured to engage the sheet material between the one or more pressing rollers and the feed roller body –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an engagement portion operatively coupled to the feed roller body and configured to be engaged by a user to cause rotation of the feed roller body” as recited in claim 1 (first, a “portion” of an assembly is a generic placeholder for “means” because a “portion” of an assembly is not understood by persons of ordinary skill in the art as having a sufficiently definite meaning as the name for structure – a “portion” of an assembly could be nearly any structure; second, the generic placeholder is modified by the functional language “to cause rotation of the feed roller body”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the recitation of being “operatively coupled to the feed roller body” is insufficient structure for performing the function of causing rotation of the feed roller body, and the term “engagement” preceding the generic placeholder describes the function, not the structure, of the portion); and 
“an engagement portion operatively coupled to the feed roller body, and configured for engagement by a user to initiate rotation of the feed roller body” as recited in claim 9 (first, a “portion” of an assembly is a generic placeholder for “means” because a “portion” of an assembly is not understood by persons of ordinary skill in the art as having a sufficiently definite meaning as the name for structure – a “portion” of an assembly could be nearly any structure; second, the generic placeholder is modified by the functional language “to initiate rotation of the feed roller body”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the recitation of being “operatively coupled to the feed roller body” is insufficient structure for performing the function of causing rotation of the feed roller body, and the term “engagement” preceding the generic placeholder describes the function, not the structure, of the portion).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 11 recites, “upon rotation thereof the feed roller”. This recitation is indefinite because it is unclear what structure is referred to by “thereof the feed roller”. Typically, “thereof” refers to a previously introduced structure. However, in this case, since “thereof” is followed by “the feed roller”, it is unclear whether “thereof” is referring to the feed roller or some previously recited structure. So, it is unclear “thereof the feed roller” requires only rotation of the feed roller. Further, if the term “thereof” is interpreted as referring a previously recited structure, it is unclear whether “thereof” is intended as ‘of the cutting assembly’ or ‘of the cutting blade’, given that either interpretation appears consistent with the present disclosure. Still further, it is unclear if “upon rotation thereof the feed roller” should be interpreted as “upon rotation of [the cutting assembly or the cutting blade] and of the feed roller”, or as “upon rotation of [the cutting assembly or the cutting blade] or of the feed roller”. Since the structure referred to by “thereof the feed roller” is unclear, claim 1 is indefinite.
Claim 1 recites the limitation "the engagement portion of the feed roller" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. Instead, the claim previously introduces an engagement portion of the manual dispensing assembly. The intended meaning of "the engagement portion of the feed roller" is thus unclear. In view of the present specification, "the engagement portion of the feed roller" does not appear to intend to introduce some new engagement portion, although it is unclear whether the Applicant intends "the engagement portion of the feed roller" to require controlling movement of only the engagement portion, to require controlling movement of only the feed roller, or the require controlling movement of both the engagement portion and the feed roller. Since the structure(s) intended to be referred to by “the engagement portion of the feed roller” is unclear, claim 1 is indefinite. 
Claim 1 at line 16 recites, “an integrated gear clutch”. Conventionally, a ‘gear’ is defined as one of a set of toothed wheels that work together to alter the relation between the speed of a driven mechanism and the speed of the driven parts. As disclosed in the present invention, however, the clutch includes no ‘gear’ according to the conventional definition of a gear. Therefore, it is unclear how the phrase “integrated gear” modifies “clutch” – i.e., it is unclear how “an integrated gear clutch” is interpreted differently from a recitation of ‘a clutch’. In view of the present specification, the phrase “integrated gear” cannot be interpreted as a clutch that includes an integral gear according to the conventional definition of the term ‘gear’. Further, the examiner has conducted searches related to an “integrated gear clutch” to determine if the phrase refers to some known structure (e.g., searching “integrated gear clutch” on Google.com and across A47K10), and the examiner’s searches suggest that “integrated gear clutch” is not a known term in the art. As such, claim 1 is indefinite because it is unclear what types of clutches can be considered as ‘integrated gear clutches’. Not only that, but as evidenced by the Koyo reference obtained from mscdirect.com (see the attached PTO-892), the type of bearing disclosed in the present application is referred to in the art as a ‘clutch drawn cup needle bearing’. The relationship between an ‘integrated gear clutch’ and a clutch drawn cup needle bearing is unclear. Are the two synonyms?
Claim 1 at lines 20-21 recites, “to substantially reduce, inhibit, or retard jamming of the sheet material, and/or malfunctioning of the sheet material dispenser”. This recitation is indefinite because, considering the sheet material dispenser as claimed on its own, there is no way to determine whether jamming and/or malfunctioning is reduced. The term “reduced” requires a comparison to some other amount of jamming and/or malfunctioning. Is the Applicant intending the claimed sheet material dispenser to reduce jamming and/or malfunctioning compared to every other conceivable sheet material dispenser? Or, is the Applicant intending the claimed sheet material dispenser to reduce jamming and/or malfunctioning compared to some other individual sheet material dispenser? If the latter, which other sheet material dispenser – the most jam-prone dispenser? Moreover, it is unclear what portion of the claim is modified by “to substantially reduce, inhibit, or retard jamming of the sheet material, and/or malfunctioning of the sheet material dispenser”. Is this recitation modifying the entire final paragraph, where the inclusion of the integrated gear clutch is what results in the substantial reduction, inhibition, or retardation? Or, is this recitation modifying the limiting, inhibiting, or retarding of the movement of the feed roller? The examiner suggests describing the structure of the sheet material dispenser while avoiding describing any comparison of the incidence of jamming and/or malfunctioning. 
Claim 5 at lines 4-5 recites, “engagement of the plurality of rollers with the non-rotating area or inhibits rotation of the plurality of rollers”. This recitation is grammatically incorrect, rendering the recitation indefinite. It is unclear how the recitation should be read in order to be grammatically correct. As one option, the word “or” could be deleted. As another option, a term other than “inhibits”, such as “prevents”, could be inserted immediately before “or”. Depending on what corrective measure is taken, the scope of the claim changes, rendering the claim indefinite.
Claim 6 at line 1 recites, “the non-rotating area”. This recitation is indefinite because claim 5 introduces a plurality of non-rotating areas, since “each opening” of the plurality of openings is provided with a non-rotating area. It is unclear whether claim 6 is intended to require that each of the non-rotating areas includes one or more biased prongs, or whether the claim 6 is intended to require that at least one of the non-rotating areas includes one or more prongs – the claim can be interpreted either way. 
Claim 6 at the final line recites, “therewith”. The structure referred to by “therewith” is unclear. Does “therewith” refer to the non-rotating area or the biased prongs? Moreover, either interpretation appears problematic because the claim refers to engagement “of the plurality of rollers”, yet each of the non-rotating area and biased prong as disclosed only engages with a respective one of the rollers. 
Claim 9 at line 10 recites, “an integrated gear clutch”. Conventionally, a ‘gear’ is defined as one of a set of toothed wheels that work together to alter the relation between the speed of a driven mechanism and the speed of the driven parts. As disclosed in the present invention, however, the clutch includes no ‘gear’ according to the conventional definition of a gear. Therefore, it is unclear how the phrase “integrated gear” modifies “clutch” – i.e., it is unclear how “an integrated gear clutch” is interpreted differently from a recitation of ‘a clutch’. In view of the present specification, the phrase “integrated gear” cannot be interpreted as a clutch that includes an integral gear according to the conventional definition of the term ‘gear’. So, what does “integrated gear” mean? The examiner has conducted searches related to an “integrated gear clutch” to determine if the phrase refers to some known structure (e.g., searching “integrated gear clutch” on Google.com and across A47K10), and the examiner’s searches suggest that “integrated gear clutch” is not a known term in the art. As such, claim 9 is indefinite because it is unclear what types of clutches can be considered as ‘integrated gear clutches’. Not only that, but as evidenced by the Koyo reference obtained from mscdirect.com (see the attached PTO-892), the type of bearing disclosed in the present application is referred to in the art as a ‘clutch drawn cup needle bearing’. The relationship between an ‘integrated gear clutch’ and a clutch drawn cup needle bearing is unclear. Are the two synonyms?
Claim 9 at lines 6-7 recites, “a manual dispensing assembly in communication with the feed roller rotatably, the manual dispensing assembly comprising:”. This recitation is indefinite because the effect of “rotatably” is unclear. Is “rotatably” describing one of the manual dispensing assembly and the feed roller assembly, and if so, which one? Or, is it the ‘communication’ that is being described as “rotatably”? Or, is “rotatably” inadvertently included in the claim? Since the effect of “rotatably” is unclear, the claim is indefinite. If it is the communication that is “rotatably”, the examiner suggests amending the recitation to refer to – in rotatable communication –. If the manual dispening assembly or the feed roller assembly is being described as “rotatably”, the examiner suggests amending the claim to describe the what that is being modified (e.g., “rotatably mounted in the dispenser housing” or “rotatably positioned adjacent the feed roller”).  
Claim 9 at lines 13-14 recites, “to limit, inhibit, or prevent movement of the feed roller when movement of the feed roller is in an opposing direction is initiated”. This recitation is indefinite because it is contradictory. The recitation requires limiting, inhibit, or preventing movement of the feed roller when the feed roller is moved. How can the movement be limited, inhibited, or prevented and also occur? Does the Applicant intend to require that movement of the feed roller is limited, inhibit, or prevent when the engagement portion is moved in the opposing direction? Does the Applicant intend to refer to attempted movement of the feed roller in the opposing direction? 
Claim 12 at line 1 recites, “the non-rotating area”. This recitation is indefinite because claim 11 introduces a plurality of non-rotating areas, since “each opening” of the plurality of openings is provided with a non-rotating area. It is unclear whether claim 12 is intended to require that each of the non-rotating areas includes one or more biased prongs, or whether the claim 12 is intended to require that at least one of the non-rotating areas includes one or more prongs – the claim can be interpreted either way. 
Claim 12 at the final line recites, “therewith”. The structure referred to by “therewith” is unclear. Does “therewith” refer to the non-rotating area or the biased prongs? Moreover, either interpretation appears problematic because the claim refers to engagement “of the plurality of rollers”, yet each of the non-rotating area and biased prong as disclosed only engages with a respective one of the rollers. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2009/0140001 A1 to Lewis et al.
Regarding claim 1, Lewis discloses a sheet material dispenser 10 (see Fig. 2 and paragraph 31), comprising: 
a dispenser housing 110 configured to receive a supply 11 of a sheet material 13 therein (see Figs. 1 and 2) and having a discharge 118 through which sheets of the sheet material 13 are dispensed (see paragraph 59); 
a feed roller 22 mounted within the dispenser housing 110 (see Figs. 1 and 2), and including a feed roller body (including halves 24 and 26 and material 42; see Fig. 6) configured to engage and draw the sheet material 13 from the supply 11 and along a discharge path to the discharge 118 for dispensing (at least when a user rotates engagement portion 102; see paragraph 56; additionally, see the engagement of the sheet material 13 with the roller 22 in Fig 4A, where the material 42 of the sheet roller body provides friction to engage the sheet material 13 as described at paragraph 42); 
at least one pressing roller 74 rotatably arranged adjacent feed roller body (see Fig. 3 and paragraph 46; the roller 74 being a ‘pressing roller’ is satisfied due to the roller 74 being biased as described at paragraph 46), the at least one pressing roller 74 configured to urge the sheet material 13 toward engagement with the feed roller body (see Fig. 4A and paragraph 46) so that the sheet material 13 is fed along the discharge path upon rotation of the feed roller 22 (rotation of the feed roller 22 using the engagement portion 102 pulls sheet material 13 from the supply 11 and directs the sheet material 13 along the discharge path due to the high friction on the circumference of the feed roller 22); 
a cutting assembly including a cutting blade 52 configured to move into engagement with the sheet material 13 upon rotation thereof the feed roller 22 (see Figs. 7-10 and paragraph 43); and 
a manual dispensing assembly in communication with the feed roller 22 (see Figs. 1-2 and 6), the manual dispensing assembly comprising: 
an engagement portion 102 operatively coupled to the feed roller body (see Fig. 6 and paragraph 56, where the coupling is via shaft 30) and configured to be engaged by a user to cause rotation of the feed roller body (see Figs. 1-2 and 6 and paragraph 56); and 
an integrated gear clutch 104 (see Fig. 6 and paragraph 56; note that as best understood the phrase ‘integrated gear clutch’ encompasses any clutch that permits one-way rotation of the feed roller 22, where the ‘integral gear clutch’ as disclosed in the present specification does not actually include any gear(s) so that the phrase ‘integrated gear clutch’ cannot be interpreted as requiring a gear consistent with the present specification) controlling movement of the engagement portion 102 of the feed roller 22 (see paragraph 56; the ‘controlling movement’ feature is satisfied by the clutch limiting movement of the engagement portion to rotation in a single direction), wherein the integrated gear clutch 104 is configured to permit movement of the feed roller 22 when the engagement portion 102 is moved in one direction (see paragraph 56) and substantially limit, inhibit, or retard movement of the feed roller 22 when the engagement portion 102 is moved in an opposing direction (see paragraph 56; some degree of movement of the engagement portion 102 is required for the clutch to engage), to substantially reduce, inhibit, or retard jamming of the sheet material, and/or malfunctioning of the sheet material dispenser 10 (e.g., the clutch 104 prevents the engagement portion 102 from rotating the feed roller 22 in a manner that bunches of the sheet material 13 within the dispenser).  
Regarding claim 3, Lewis discloses that the manual dispensing assembly further comprises a rotating shaft 30 arranged to connect the engagement portion 102 to the feed roller body (see Fig. 6; the shaft 30 is ‘rotating’ due to rotation with the feed roller body per paragraph 41), and wherein the integrated gear clutch 104 is connected to the rotating shaft 30 for controlling movement of the engagement portion 102 or feed roller body (see Fig. 6 and paragraph 56).  
Regarding claim 9, Lewis discloses a dispenser 10 for dispensing sheet material 13 from a supply 11 (see Fig. 2 and paragraph 31), comprising: 
a dispenser housing 110 including a discharge 118 (see Figs. 1 and 2 and paragraph 59); 
a feed roller 22 rotatably mounted within the dispenser housing 110 (see Figs. 1 and 2 and paragraph 39), the feed roller 22 having a feed roller body (including halves 24 and 26 and material 42; see Fig. 6) configured to engage and move the sheet material 13 along a discharge path from the supply 11 and toward the discharge 118 (at least when a user rotates engagement portion 102; see paragraph 56; additionally, see the engagement of the sheet material 13 with the roller 22 in Fig 4A, where the material 42 of the sheet roller body provides friction to engage the sheet material 13 as described at paragraph 42); 
a manual dispensing assembly in communication with the feed roller 22 rotatably (see Figs. 1-2 and 6; it is unclear what is required by ‘rotatably’ in this recitation as noted above), the manual dispensing assembly comprising: 
an engagement portion 102 operatively coupled to the feed roller body (see Fig. 6 and paragraph 56), and configured for engagement by a user to initiate rotation of the feed roller body for dispensing of the sheet material 13 (see Figs. 1-2 and 6 and paragraph 56); and 
an integrated gear clutch 104 coupled to the engagement portion 102 for controlling movement of the engagement portion 102 (see Fig. 6 and paragraph 56; note that as best understood the phrase ‘integrated gear clutch’ encompasses any device that permits one-way rotation of the feed roller 22, where the ‘integral gear clutch’ as disclosed in the present specification does not actually include any gear(s) so that the phrase ‘integrated gear clutch’ cannot be interpreted as requiring a gear consistent with the present specification; the clutch 104 controls movement of the engagement portion 102 by limiting rotation of the engagement portion 102 to a single direction), the integrated gear clutch 104 configured to allow movement of the engagement portion 102 when the engagement portion 102 is moved in one direction and to limit, inhibit, or prevent movement of the feed roller 22 when movement of the feed roller 22 is in an opposing direction is initiated (see paragraph 56).  
Regarding claim 10, Lewis discloses that the manual dispensing assembly further comprises a rotating shaft 30 (the shaft 30 rotates with the feed roller body per paragraph 41, and is thus a ‘rotating shaft’) configured to connect the engagement portion 102 to the feed roller body (see Fig. 6), and wherein the integrated gear clutch 104 is located along and connected to the rotating shaft 30 (see Fig. 6).  
Regarding claim 13, Lewis discloses a cutting assembly including a cutting blade 52 (see Fig. 6), and a movable support 60 connected to the cutting blade 56 (see movement of the support 60 in Figs. 7-10), wherein the movable support 60 includes a cam member 64 operatively connected thereto and configured to move along a cam track (see Fig. 6 and paragraph 44; the cam track including channels 66 of cams 70) to cause movement of the cutting blade 52 into and out from one or more openings defined in the feed roller body (compare Figs. 8 and 10, with Fig. 8 showing the blade 52 in the one or more openings defined in the feed roller body and Fig. 10 showing the blade out from the one or more openings; the one or more openings are between the halves 24 and 26 of the body as can be seen in Figs. 5A and 6).   
Regarding claim 15, Lewis discloses one or more pressing rollers 74 rotatably mounted along the feed roller body (see Fig. 3 and paragraph 46; the roller 74 being a ‘pressing roller’ is satisfied due to the roller 74 being biased as described at paragraph 46) and configured to engage the sheet material 13 therebetween to facilitate feeding of the sheet material 13 along the discharge path upon rotation of the feed roller 22 (see Fig. 4A and paragraph 46; rotation of the feed roller 22 using the engagement portion 102 pulls sheet material 13 from the supply 11 and directs the sheet material 13 along the discharge path due to the high friction on the circumference of the feed roller 22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0140001 A1 to Lewis et al. in view of 6X10X12 One Way Bearing HF0612 to Fast Eddy Bearings (hereinafter referred to as Fast Eddy Bearings), as evidenced by US Pub. No. 2015/0216376 A1 to Keily et al. and US Pub. No. 2013/0105614 A1 to Hjort et al.
Lewis fails to disclose: that the integrated gear clutch includes an outside ring, an inner elastic bracket, and a plurality of rollers, wherein the outside ring is configured to receive the inner elastic bracket, and wherein the inner elastic bracket includes a plurality of openings defined therein, each opening being configured to receive a respective roller of the plurality of rollers as required by claim 4; that the inner elastic bracket includes a rotating area defined along one side of each opening and within which the rollers of the plurality of rollers are allowed to rotate and a non-rotating area along an opposing side of each opening, wherein engagement of the plurality of rollers with the non-rotating area or inhibits rotation of the plurality of rollers as required by claim 5; that the non-rotating area includes one or more biased prongs configured to lock or limit rotation of the plurality of rollers upon engagement of the plurality of rollers therewith as required by claim 6; that the integrated gear clutch includes an outside ring, an inner elastic bracket, and a plurality of rollers, wherein the outside ring is configured to receive the inner elastic bracket, and wherein the inner elastic bracket includes a plurality of openings defined therein, with each opening being configured to receive a respective roller of the plurality of rollers, and a non-rotating area along a side of each opening, wherein engagement of the plurality of rollers with the non-rotating area stops, limits, or inhibits rotation of the plurality of rollers as required by claim 11; and that the non-rotating area includes one or more biased prongs configured to lock or limit rotation of the plurality of rollers upon engagement of the plurality of rollers therewith as required by claim 12.
Fast Eddy Bearings discloses an integrated gear clutch that includes an outside ring, an inner elastic bracket, and a plurality of rollers (see the annotated Fig. below; the inner bracket is ‘elastic’ due to the geometry of the spring portions acting on the rollers), wherein the outside ring is configured to receive the inner elastic bracket (the outside ring is shown in the annotated Fig. below as receiving the inner elastic bracket), and wherein the inner elastic bracket includes a plurality of openings defined therein (see the annotated Fig. below, where each opening is a space in which a respective one of the rollers is received), each opening being configured to receive a respective roller of the plurality of rollers 16 (see the annotated Fig. below). [Claim 4]  Fast Eddy Bearing discloses that the inner elastic bracket includes a rotating area defined along one side of each opening (the rotating area being clockwise from the roller as shown in the annotated Fig. below) and within which the rollers of the plurality of rollers are allowed to rotate (see the description of the bearing as a ‘One Way Bearing’, which permits rotation in one direction; also Fast Eddy Bearing discloses the same clutch structure as disclosed in the present specification) and a non-rotating area along an opposing side of each opening (the non-rotating area including the two spring arms counter-clockwise of the roller), wherein engagement of the plurality of rollers with the non-rotating area or inhibits rotation of the plurality of rollers 16 (a ‘One Way Bearing’ as disclosed by Fast Eddy Bearings is the only permitted to rotate in one direction; also Fast Eddy Bearing discloses the same structure as the clutch disclosed in the present specification) [claim 5]; and that the non-rotating area includes one or more biased prongs configured to lock or limit rotation of the plurality of rollers upon engagement of the plurality of rollers therewith (see the annotated Fig. below, again noting that Fast Eddy Bearings discloses a ‘One Way Bearing’ such that rotation is limited in one direction, and that Fast Eddy Bearings discloses the same clutch structure as disclosed in the present application) [Claim 6]. Fast Eddy Bearings also discloses that the integrated gear clutch includes an outside ring, an inner elastic bracket, and a plurality of rollers (see the annotated Fig. below), wherein the outside ring is configured to receive the inner elastic bracket (see the annotated Fig. below), and wherein the inner elastic bracket includes a plurality of openings defined therein (see the annotated Fig. below, the openings are where the rollers are respectively received), with each opening being configured to receive a respective roller of the plurality of rollers (see the annotated Fig. below), and a non-rotating area along a side of each opening (the non-rotating area including the prongs counter-clockwise of each roller relative to the annotated Fig. below), wherein engagement of the plurality of rollers with the non-rotating area stops, limits, or inhibits rotation of the plurality of rollers (a ‘One Way Bearing’ as disclosed by Fast Eddy Bearings is the only permitted to rotate in one direction; also Fast Eddy Bearing discloses the same structure as the clutch disclosed in the present specification). [Claim 11]  The non-rotating area includes one or more prongs configured to lock or limit rotation of the plurality of rollers upon engagement of the plurality of rollers therewith (see the annotated Fig. below). [Claim 12] Fast Eddy Bearings also teaches that its clutch offers ‘exceptional performance and durability’ (see the first paragraph on page 2 of Fast Eddy Bearings). 

    PNG
    media_image1.png
    607
    828
    media_image1.png
    Greyscale

Additionally, Keily teaches a sheet dispenser having a clutch 104 for permitting only one-way rotation of a feed roller (see Figs. 27-31 and paragraph 68-71), where the clutch 104 is includes a spring positioned about a shaft of a feed roller body (see Figs. 27-31) in a similar manner to the clutch of Lewis. Keily explicitly teaches that different types of clutches can be used to achieve the same function of limiting the rotation of the feed roller to a single direction (e.g., see paragraph 74 and Figs. 32-34 of Keily, discussing an alternative clutch). Thus, Keily teaches that multiple types of clutches are suitable for limiting rotation of a feed roller to a single direction. Moreover, Hjort teaches a sheet dispenser having a clutch for limiting rotation of a feed roller 26 a single rotational direction, where the clutch is an HF0612 cup roller clutch (see paragraph 42 of Hjort). Thus, Hjort teaches that an HF0612 cup roller clutch is a type of clutch suitable for limiting rotation of a feed roller to a single direction. Finally, the clutch of Fast Eddy Bearings is an HF0612 clutch, which is the type taught by Hjort as suitable for one-way rotation of a roller in a dispenser.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the clutch of Lewis with a clutch as disclosed by Fast Eddy Bearings, such as by positioning the clutch of Fast Eddy Bearings between the engagement portion of Lewis and the shaft extending from the feed roller of Lewis. This modification is obvious because it is known in the art that various types of clutches can be used to limit rotation of a feed roller to a single direction (see the teachings of Keily discussed above) and because it is known to use an HF0612 clutch as taught by Fast Eddy Bearings to limit rotation of a roller to a single direction (see the teachings of Hjort above). Moreover, this modification achieves the advantage of providing a clutch with excellent performance and durability (see the teachings of Fast Eddy Bearings above). This modification is additionally obvious under KSR Rationale B -- Simple substitution of one known, equivalent element for another to obtain predictable results. Lewis differs from the claimed dispenser by substitution of the clutch of Fast Eddy Bearings in place of the clutch of Lewis. The clutch of Fast Eddy Bearings is known in the art, as its function of limiting rotation of a roller in a dispenser to a single direction as is evident from Hjort. One of ordinary skill in the art could have substituted the clutch of Fast Eddy Bearings for that of Lewis and the results of the substitution would have been predictable because Keily teaches that various types of clutches can be used in a dispenser and because Hjort teaches the use of the type of clutch disclosed by Fast Eddy Bearings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724